ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
Before MORGAN and GEE, Circuit Judges, and KING, District Judge.*
PER CURIAM:
In Hebert v. Monsanto Co., Texas City, Texas, 576 F.2d 77 (5th Cir. 1978), we entertained an appeal brought under 28 U.S.C. § 1292(a)(1) of an interlocutory order denying class action certification. Subsequently, the Supreme Court held that such orders are not appealable. Gardner v. Westinghouse Broadcasting Co.,-U.S.-, 98 S.Ct. 2451, 57 L.Ed.2d 364 (1978). These cases are substantially similar; both present a plaintiff seeking inter alia injunctive relief for himself and an alleged class of victims of employment discrimination. In Gardner, the Court held that § 1292(a)(1) does not grant jurisdiction over an interlocutory appeal from an order dénying class certification. “A holding that such an order falls within § 1292(a)(1) would compromise ‘the integrity of the congressional policy against piecemeal appeals.’ ” -U.S. at-, 98 S.Ct. at 2454. In light of the Court’s ruling, we vacate our opinion and dismiss the appeal for want of jurisdiction.
Dismissed.